People ex rel. Palmer v Dzurenda (2021 NY Slip Op 00380)





People ex rel. Palmer v Dzurenda


2021 NY Slip Op 00380


Decided on January 22, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 22, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
HECTOR D. LASALLE
BETSY BARROS
FRANCESCA E. CONNOLLY, JJ.


2020-07858	DECISION, ORDER & JUDGMENT

[*1]The People of the State of New York, ex rel. Avery Palmer, petitioner,
vJames Dzurenda, etc., respondent.


Avery Palmer, East Meadow, NY, petitioner pro se.
Madeline Singas, District Attorney, Mineola, NY (Matthew Perry of counsel), for respondent.

Writ of habeas corpus in the nature of an application to release Avery Palmer upon his own recognizance or, in the alternative, to set reasonable bail upon Nassau County Indictment No. 566/2020. Application by the petitioner for leave to prosecute the proceeding as a poor person.
ORDERED that the application for leave to prosecute the proceeding as a poor person is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived and the application is otherwise denied as academic; and it is further,
ADJUDGED that the writ is dismissed, without costs or disbursements.
The bail determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
The petitioner's remaining contentions are without merit.
DILLON, J.P., LASALLE, BARROS and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court